DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/03/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14 and 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2010/0280214).
Applicants assert Kim et al teaches purification by dissolving in acetonitrile and then salting out.
Examiner disagrees. While Applicants are correct with regards to the main focus of Kim using salt to purify, Kim also discloses in the background section that it was known to purify amphiphilic block copolymers by heating the polymers in methanol or ethanol, then cooling, where the low molecular weight polymer dissolve in the upper organic solvent layer and the high molecule weight polymers solidify in the lower layer. The lower layer is separated and the solvent from the lower layer is removed via distillation to remove monomers and oligomers (¶ 6, appears the prior US Pregrant Pub number is incorrect).
Kim et al does not disclose the length of time or specific temperatures required for the separation process, nor the specific purity based on the equation of the instant claims.
It would have been obvious to one of ordinary skill in the art to vary the temperature of the solvent when separating the molecular weights as suggested by Kim et al, given it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). While specific temperatures and times are not given, Examiner notes the reference suggests “heating” which is above room temperature and it is reasonably expected that a period of time is required for the separation to equalize.
While the prior art does not teach the specific purification as instantly claimed by Equation 1, given the purpose of the process is to purify the amphiphilic block copolymer, it would have been obvious to optimize the process in such a way as to maximize the purification.

Obvious-Type Double Patenting
Claims 11-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,853,351.
Applicants ask this rejection be held in abeyance, therefore the rejection is maintained for reasons of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612